Title: From John Adams to Caroline Amelia Smith De Windt, 1 January 1820
From: Adams, John
To: De Windt, Caroline Amelia Smith



my dear Caroline
Montezillo January 1st. 1820—

I wish you a happy New year, and as many new-years as your Nature can bear, in health Peace and Competence with your Children like Olive Plants about your table—but be sure to make them all Male and Female Children, Grand Children, and Great Grand Children work hard with their own hands, so as to be able to command their own livelihood by their Industry Economy and sagacity—
I am very glad to find, you are in correspondence with my friend Van der Kemp—His Correspondence will amuse you—and if you are not very learned, will instruct you—But even he does not know every thing He was Ignorant till a few days ago, that Inoculation for the Small Pox, was first introduced into the British Empire in the Town of Boston—by this time he knows that Dr. Zabdiel Boyleston a younger Brother of my Grand-Father Peter Boyleston of Brookline—Inoculated his own Children in 1720—one hundred years ago—and after that inoculated his negrows, at their express desire, and carried his own family safely through the distemper—His success in his own house encouraged others in his Neighbourhood to run the risk—He Inoculated all who would submit to the operation—The fame of his success in the Town of Boston spread to England, and produced an Invitation to him to Embark for that Country to Inoculate the Royal Family—He did Embark, but before his arrival the Royal Children had acquired Courage enough to trust their own Surgeon—
My love to Mr De Wint—all your Children—and to my Venerable friend your Mother,—and all the Family—Our Collegians are gone to Washington—We have news of their Arrival—they must necessarily spend a Winter of Dissapation, but they are all so smitten with the Charms of Literature—that I hope they will continue faithful and true—We are all in good Health here eighteen in Number—
I am as ever your affectionate— / Grand Father—

P.S. Since I have written the above, I have picked up a good Story—Two Noble Men in the Neighbouring Counties—one had a Son—and the other a Daughter—the Son fell in love with the Daughter and Solicited her fathers consent that he should pay his addresses to her—in answer her Father asked, how will you maintain her—He answered according to her Rank! Rank what rank have you, or has she—answer the rank of her Father—what have Children to do with the Rank or fortunes of their Parents—Rank and fortune in reversion are neither rank nor fortune—Have you any Profession occupation, Trade Office or employment by which you can get your own living—No my Lord—I have none—then you shall never have my Daughter—I will never give my daughter to any one who cannot maintain himself and her too—Very well my Lord, have Patience with me—I will endeavour to show your Lordship that I can maintain myself and your Daughter—A Basket maker in the Neighbourhood—was making great Profits by the Manufacture of Curious Baskets which he sold for their elegance and taste for a very great price—To this Man the young Lord went, and gave him sufficient reward to teach him the Art—in which he made so great proficiency that in one Year he became a more exquisite work man than his Master—or his Appretice’s or any of his Journeymen—he immediately carried some of his own handy work to the Old Noble Man—here my Lord—I am now an Independent Man—with these productions—with my own hand I can maintain myself and your Daughter—in a manner that will make us both perfectly happy—without any aid from either of our Parents—then if you have, or can obtain her affections she shall be yours—
John Adams
